internal_revenue_service number release date index number -------------------------- ---------------------- ---------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-131353-08 date date re ---------------------------------------- ------------------------------ ----------------------- legend husband ----------------------------------------------------- wife -------------------------------------------------- property ----------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- ------------------------------------------------------------------ trust --------------------------------------- purchasing trust ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------- state ---------------- date -------------------------- year ------- year ------- x ----- dear ------------------------ this is in response to a letter dated date and subsequent correspondence requesting rulings under sec_2501 and sec_2702 regarding the proposed transfer of property to trust the facts submitted and representations made are as follows purchasing trust an irrevocable_trust was established on date by husband and wife as grantors for the benefit of husband and wife's issue currently neither husband nor wife is acting as trustee of purchasing trust husband is older than wife plr-131353-08 husband and wife currently own property which is located in state property consists of a total of x acres that is improved by a residence and detached garage construction of the residence and garage was commenced in year after date and completed in year none of property or any structure on property is rented for commercial purposes husband and wife propose to execute trust which is intended to meet the requirements of a qualified_personal_residence_trust qprt as described in sec_25 c husband is to be the trustee of trust the proposed terms of trust provide that the trustee is to hold property for the exclusive rent-free use by husband and wife during their joint lives and until the death of the survivor of husband and wife upon the death of the survivor of husband and wife the trustees of trust are to distribute the remaining assets of trust to the trustee of purchasing trust to be added to the principal of purchasing trust during the joint lives of husband and wife and the life of the survivor all expenses of property are to be paid_by husband and wife and purchasing trust in the same manner in which expenses are borne by the holders of legal life estates and remainder interests under the law of state no person other than husband and wife will hold any term_interest in trust concurrently with either husband or wife after executing trust husband and wife will transfer property to trust and purchasing trust will transfer to husband and wife cash and marketable_securities with an aggregate fair_market_value on the date of transfer equal to the value of the remainder_interest each is transferring to purchasing trust determined based upon the fair_market_value of property on the date of transfer as determined by an independent expert appraiser and the actuarial_tables prescribed under of sec_7520 it is represented that husband and wife consistent with the terms of trust intend to use property for residential purposes during the term of trust in addition it has been represented that there were sufficient liquid funds in purchasing trust to fully fund the purchase of the remainder_interest in trust on the date that the transaction that is the subject of this ruling_request was first proposed to husband and wife it has also been represented that purchasing trust was funded prior to the date this transaction was proposed pursuant to independent transactions that are not related to the transaction that is the subject of this ruling_request finally it has been represented that neither husband nor wife is suffering from any condition or illness such that there is at least a percent probability that either husband or wife will die within one year in addition neither husband nor wife has ever transferred an interest in a residence in a transaction described in sec_2702 husband and wife are requesting the following rulings property constitutes a personal_residence for purposes of sec_2702 and sec_25_2702-5 plr-131353-08 husband and wife's sale of a remainder_interest in trust to purchasing trust qualifies for the qprt exception to the special valuation rule_of sec_2702 and therefore the remainder_interest should be valued for federal transfer_tax purposes in accordance with the general actuarial valuation rules under sec_7520 husband and wife's sale of a remainder_interest in trust to purchasing trust will constitute a sale for adequate_and_full_consideration in money_or_money's_worth and will not in any part constitute a gift_for federal gift_tax purposes provided purchasing trust pays for the remainder_interest in trust with cash or marketable_securities having an aggregate fair_market_value equal to the value of the remainder_interest determined in accordance with the general actuarial valuation rules under sec_7520 law and analysis sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 sec_2702 provides that sec_2702 shall not apply to any transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 of the gift_tax regulations provides in part that sec_2702 does not apply to a transfer in trust meeting the requirements of that section a transfer in plr-131353-08 trust meets the requirements of the section only if the trust is a personal_residence_trust as defined in section sec_25_2702-5 a_trust meeting the requirements of a qualified_personal_residence_trust qprt as defined in sec_25_2702-5 is treated as a personal_residence_trust a_trust of which the term holder is the grantor that otherwise meets the requirements of a personal_residence_trust or a qprt is not a personal_residence_trust or a qprt if at the time of transfer the term holder of the trust already holds term interests in two trusts that are personal_residence trusts or qprts of which the term holder was the grantor for this purpose trusts holding fractional interests in the same residence are treated as one trust sec_25_2702-5 provides that a qprt is a_trust meeting all the requirements of sec_25_2702-5 these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust under sec_25_2702-5 and ii in general a qprt is a_trust the governing instrument of which prohibits the trust from holding for the entire term of the trust any assets other than one residence to be used or held for use within the meaning of sec_25_2702-5 as a personal_residence of the term holder and certain additional assets as described in sec_25_2702-5 sec_25_2702-5 provides that a personal_residence of a term holder is either a the principal_residence of the term holder within the meaning of sec_1034 b one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or c an undivided fractional interest in either sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location the fact that a residence is subject_to a mortgage does not affect its status as a personal_residence the term personal_residence does not include any personal_property eg household furnishings sec_25_2702-5 provides that a residence is a personal_residence only if its primary use is as a residence of the term holder when occupied by the term holder the principal_residence of the term holder will not fail to meet this requirement merely because a portion of the residence is used in an activity meeting the requirements of sec_280a or relating to deductibility of expenses related to certain uses provided that such use is secondary to use of the residence as a residence a residence is not used primarily as a residence if it is used to provide transient lodging and substantial services are provided in connection with the provision of lodging eg a hotel or a bed and breakfast a residence is not a personal_residence if during any period not occupied by the term holder its primary use is other than as a residence plr-131353-08 sec_25_2702-5 provides that if spouses hold interests in the same residence including community_property interests the spouses may transfer their interests in the residence or a fractional portion of their interests in the residence to the same qprt provided that the governing instrument prohibits any person other than one of the spouses from holding a term_interest in the trust concurrently with the other spouse sec_2702 provides that for purposes of sec_2702 the transfer of an interest in property with respect to which there is one or more term interests shall be treated as a transfer of an interest in trust under sec_2702 and sec_25_2702-4 for purposes of sec_2702 if an individual acquires a term_interest_in_property and in the same transaction or a series of related transactions one or more members of the individual's family acquire an interest in the same property the individual acquiring the term_interest in the property is treated as having acquired the entire property and then transferring to the family members the interests acquired by such persons in the transaction or series of transactions the transfer is treated as made in exchange for the consideration if any provided by the family members for the acquisition of their interests in the property sec_2702 provides that the term term_interest means either a life interest in property or an interest in property for a term of years sec_25_2702-4 example considers a situation where k owns rental real_estate valued at dollar_figure k sells a remainder_interest in the property to k's child retaining the right to receive the income from the property for years the purchase_price paid_by k's child for the remainder_interest is equal to the value of the interest determined under sec_7520 k's retained_interest is not a qualified_interest and is therefore valued at zero therefore k has made a gift in the amount of dollar_figure less the consideration received from k's child sec_2702 provides that the term member_of_the_family has the meaning given such term by sec_2704 sec_2704 defines member_of_the_family to mean with respect to an individual a such individual's spouse b any ancestor or lineal descendant of such individual or such individual's spouse c any brother or sister of the individual and d any spouse of any individual described in clauses b or c sec_7520 provides that the value of an annuity an interest for life or a term of years and a remainder or reversionary_interest is to be determined under tables prescribed by the secretary_of_the_treasury using the interest rate as prescribed under sec_7520 ruling based on the facts submitted and the representations made the size of property is plr-131353-08 comparable to that of properties in proximity to property used for residential purposes accordingly for purposes of sec_25_2702-5 property includes adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location in addition the residence located on property satisfies the primary use requirements of sec_25_2702-5 accordingly we conclude that property constitutes a personal_residence within the meaning of sec_2702 and sec_25_2702-5 ruling sec_2 and in the instant case husband and wife will transfer their respective interests in property to trust and in a related transaction husband and wife will transfer a remainder_interest in property under the terms of trust to purchasing trust in exchange for purchasing trust's payment to husband and wife of cash and securities equal in value to the actuarial value of the remainder_interest each is transferring to purchasing trust as determined under sec_7520 the transaction comes within the purview of sec_2702 and sec_25_2702-4 and is similar to the transaction described in sec_25_2702-4 example except that example does not involve a transfer to a qprt therefore the transaction is treated as a transfer by husband and wife of their respective remainder interests in property coupled with the retention by each under the terms of trust of a life interest in property accordingly based on the representation that neither husband nor wife is terminally ill as that term is defined in sec_25_7520-3 and assuming that trust satisfies the requirements for a qprt contained in sec_25_2702-5 husband's retained_interest and wife's retained_interest will be valued under the actuarial_tables prescribed under sec_7520 further based on the representation that neither husband nor wife is terminally ill and based on the representations regarding the timing of the proposal of this transaction and the creation and funding of purchasing trust we conclude that for federal gift_tax purposes the transfer of property to trust followed by the transfer by purchasing trust to husband and wife of cash or marketable_securities equal to the value of the remainder_interest each is transferring to purchasing trust determined based upon the fair_market_value of property on the date of transfer as determined by an independent expert appraiser and the actuarial_tables prescribed under of sec_7520 will not constitute a taxable gift by either husband or wife to purchasing trust for federal gift_tax purposes under sec_2501 see revrul_69_505 1969_2_cb_179 providing an example of the methodology to be used to determine the interests transferred by each party in a similar fact situation prior to the enactment of sec_2702 and using the actuarial_tables applicable at that time except that in the revenue_ruling no consideration is exchanged further in the present case assuming wife transfers to husband sufficient consideration ie consideration equal to the difference in value between the contingent life estates husband and wife exchanged as described in rev_rul then husband will not be treated as making a gift to wife plr-131353-08 except as specifically ruled herein we express no opinion on the federal tax consequences of the proposed transaction under the cited provisions or under any other provisions of the code specifically we express no opinion regarding whether trust qualifies as a qprt under sec_25_2702-5 in addition we express no opinion on whether the corpus of trust will be includible in the gross_estate of either husband or wife under sec_2036 or any other provision of the code further we are expressing no opinion regarding the fair_market_value of property on the date property is contributed to trust this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely _____________________________ george l masnik branch chief branch office of the associate chief_counsel passthroughs special industries enclosure copy for purposes cc
